Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 1 of 62 PageID #: 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND

 LYNN MCLAUGHLIN,                               ) Civil Action No.:
                                                )
                                                )
 Plaintiff,                                     )
                                                ) JURY TRIAL DEMANDED
 v.                                             )
                                                )
                                                )
 DAVOL, INC., C.R. BARD,                        )
 INC., JOHNSON & JOHNSON                        )
 AND ETHICON, INC.,                             )
                                                )
 Defendants.                                    )
                                                )



                                          COMPLAINT


        Plaintiff, Lynn Mclaughlin, (“Plaintiff”), by and through his undersigned counsel, brings

this Complaint for damages against Defendants, C.R. Bard, Inc., Davol, Inc. Johnson & Johnson

and Ethicon, Inc. (hereinafter collectively referred to as “Defendants”), and in support thereof,

states the following:

        1.      This is a medical device civil tort action brought on behalf of the Plaintiff arising

out of the failure of the Defendants’ hernia mesh products, the Proceed Surgical Mesh (”Proceed”)

and the Bard Ventralight ST mesh (“Ventralight ST” or “ST Bard Mesh”), collectively known as

“Mesh Products”. As a result, Plaintiff suffered permanent injuries and significant pain and

suffering, emotional distress, lost wages and earning capacity, and diminished quality of life. The

Plaintiff respectfully seeks damages in excess of $75,000.00 for all damages to which he may be

legally entitled.
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 2 of 62 PageID #: 2




                                            PARTIES

          2.   Plaintiff is a citizen and resident of the County of Clark, Washington and the United

States.

          3.   Defendant Davol, Inc. (“Davol”) is a corporation that is incorporated under the laws

of the State of Rhode Island. Davol has its principal place of business in the State of Rhode Island.

It manufactures the Ventralight ST and is located at 100 Crossings Boulevard, Warwick, Rhode

Island. Davol is a medical device company involved in the research, development, testing,

manufacture, production, marketing, promotion and/or sale of medical devices including the

Ventralight ST.

          4.   Defendant C. R. Bard, Inc. (“Bard”) is a corporation that is incorporated under the

laws of the State of New Jersey. Bard’s principal place of business is located at 730 Central

Avenue, Murray Hill, New Jersey, 07974. Bard is a multinational marketer, promoter, seller,

producer, manufacturer, and developer of medical devices. Bard controls the largest market share

of the hernia mesh market. It is the corporate parent/stockholder of Davol and participates in the

manufacture and distribution of the Ventralight ST. Bard also manufactures and supplies Davol

with material that forms part of the Ventralight ST.

          5.   At all material times, Bard was responsible for Davol’s actions and exercised

control over its functions, specific to the oversight and compliance with applicable safety standards

relating to the Ventralight ST sold in the United States. In such capacity, Bard committed, or

allowed to be committed, tortious and wrongful acts, including the violation of numerous safety

standards relating to device manufacturing, quality assurance/control, and conformance with

design and manufacturing specifications. Bard’s misfeasance and malfeasance caused Plaintiff to




                                                 2
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 3 of 62 PageID #: 3




suffer injury and damages.

       6.      Defendant Johnson & Johnson (“J&J”) is a corporation incorporated under the laws

of New Jersey with its principal place of business located at One Johnson & Johnson Plaza, New

Brunswick, New Jersey. All acts and omissions of J&J as described herein were done by its agents,

servants, employees, and/or owners, acting in the course and scope of their respective agencies,

services, employments, and/or ownership. J&J is a manufacturer of medical devices, diagnostics

and consumer products related to healthcare, health, beauty products, and medical devices. J&J’s

misfeasance and malfeasance caused Plaintiff to suffer injury and damages.

       7.      Defendant J&J organizes its subsidiary businesses into individual Business Units,

which coordinate the development, manufacture, testing, marketing, promoting, training,

distribution, and sale of J&J products, including its hernia repair mesh devices such as the Proceed

at issue here. The corporate structure of J&J contains three sectors: (1) medical devices and

diagnostics; (2) pharmaceutical; and (3) consumer.

       8.      Within the medical devices and diagnostic sector are “Business Units” as well,

including the “Ethicon Franchise”.       J&J charged the Ethicon Franchise with the design,

development, promotion, marketing, testing, training, distribution and sale of the Proceed, the

hernia repair device that was implanted in Plaintiff.

       9.      Gary Pruden, the Company Group Chairman and Worldwide Franchise Chairman

for the Ethicon Franchise, is a J&J employee. The companies comprising the Ethicon Franchise

are thus controlled by Defendant J&J, and include Defendant Ethicon, Inc.

       10.     Defendant Ethicon, Inc. (“Ethicon”) is a corporation incorporated under the laws

of New Jersey with its principal place of business in Sommerville, New Jersey. It is a wholly

owned subsidiary of Defendant J&J. All acts and omissions of Ethicon as described herein were




                                                 3
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 4 of 62 PageID #: 4




done by its agents, servants, employees, and/or owners, acting in the course and scope of their

respective agencies, services, employments, and/or ownership. Ethicon is a is a medical device

company involved in the research, development, testing, manufacture, production, marketing,

promotion and/or sale of medical devices, including the Proceed, which is an Ethicon Multi-

Layered Hernia Mesh. Ethicon’s secondary corporate headquarters is located in Cincinnati, Ohio.

Ethicon’s misfeasance and malfeasance caused Plaintiff to suffer injury and damages.

       11.     “C.R. Bard” and “Davol” are collectively hereinafter referred to as the “Bard

Defendants.”

       12.     “J&J” and “Ethicon” are collectively hereinafter referred to as the “Ethicon

Defendants.”

       13.     C.R. Bard, Davol, J&J, and Ethicon are hereinafter collectively referred to as

“Defendants,” unless under a heading that designates Ethicon or Bard allegations and facts.

       14.     Defendants are individually, jointly and severally liable to Plaintiff for damages

suffered by Plaintiff arising from the Defendants’ design, manufacture, marketing, labeling,

distribution, sale and placement of its defective Mesh Products at issue in the instant suit,

effectuated directly and indirectly through their respective agents, servants, employees and/or

owners, all acting within the course and scope of their representative agencies, services,

employments and/or ownership.

       15.     Defendants are vicariously liable for the acts and/or omissions of their employees

and/or agents who were at all times relevant hereto acting on behalf of Defendants and within the

scope of their employment or agency with Defendants.




                                                4
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 5 of 62 PageID #: 5




                                   JURISDICTION & VENUE

       16.     This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) based on complete diversity of citizenship between Plaintiff and all Defendants. The

amount in controversy exceeds $75,000.00.

       17.     This Court has personal jurisdiction over each of the Bard Defendants as Davol has

its principal place of business in Rhode Island and Bard was responsible for Davol’s actions. This

Court has personal jurisdiction over all Defendants as they transact business within the State of

Rhode Island, contracted to sell and supply their Mesh Products in the State of Rhode Island, and

committed tortious acts and omissions in Rhode Island. Defendants’ tortious acts and omissions

caused injury to Plaintiff. Defendants employ sales representatives in the State of Rhode Island to

sell their Mesh Products throughout the State, including the Mesh Products implanted in Plaintiff.

Defendants have purposefully engaged in the business of developing, manufacturing, publishing

information, marketing, distributing, promoting and/or selling, either directly or indirectly,

through third parties, as successor in interest, or other related entities, medical devices including

Mesh Products in Rhode Island, for which they derived significant and regular income. The

Defendants intended and reasonably expected that that their defective Mesh Products would be

sold and implanted in Rhode Island and could cause injury in Rhode Island.

       18.     Bard Defendants are registered to transact business in Rhode Island.

       19.     Venue is proper in this Court pursuant to 28 U.S.C. § 1332(a)-(c) by virtue of the

fact that (a) a substantial part of the events or omissions giving rise to the claims occurred in this

District; (b) Defendants’ products are sold to and consumed by individuals in the State of Rhode

Island; and (c) Davol has its principle place of business in Rhode Island and Bard was responsible

for Davol’s actions; thereby, subjecting Defendants to personal jurisdiction in this action and




                                                  5
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 6 of 62 PageID #: 6




making them all “residents” of this judicial District.

       20.     Defendants have and continue to conduct substantial business in the State of Rhode

Island and in this District, distribute the Mesh Products in this District, receive substantial

compensation and profits from sales of Mesh Products in this District, and made material

omissions and misrepresentations and breaches of warranties in this District, so as to subject all

Defendants to in personam jurisdiction in this District.

                                      PROCEED HISTORY

       21.     Defendants were the designers, manufacturers, marketers, distributors and

suppliers of the Ethicon Proceed Surgical Mesh at all material times.

       22.     Defendants warranted the Ethicon Multi-Layered Hernia Mesh and placed the

device into the United States stream of commerce.

       23.     Defendants knew that the oxidized regenerated cellulose layer of the Ethicon Multi-

Layered Hernia Mesh was ineffective at preventing adhesion formation to the underlying

polypropylene of the Proceed before the Defendants set out to design the Proceed Surgical Mesh

in 2003.

       24.     Before 2003, Defendants were aware that the Oxidized Regenerated Cellulose

utilized in the Ethicon Multi-Layered Hernia Mesh had pores which were too large to prevent

adhesion formation.

       25.     Before 2003, Defendants were aware that increased adhesion formation would

result in increased mesh shrinkage.

       26.     Before 2003, Defendants were aware that Oxidized Regenerated Cellulose would

result in dense adhesions in the presence of blood or fibrinous exudate.

       27.     Before 2003, Defendants were aware that polypropylene elicits a chronic, life-long




                                                  6
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 7 of 62 PageID #: 7




inflammatory response that is accompanied by exudation of fibrinogen.

       28.     Before 2003, Defendants were aware that any exposure to gamma irradiation would

weaken and embrittle the polypropylene of the Ethicon Multi-Layered Hernia Mesh.

       29.     Before placing the Ethicon Multi-Layered Hernia Mesh on the market, Defendants

were required to mitigate risks of the product, including any element of design or sterilization

which could render the device ineffective, weaken the structural integrity of the device, or increase

or prolong inflammation once the device is implanted, which would result in an increase in

adhesion formation, mesh shrinkage, pain, bowel complications, hernia recurrence, and/or the need

for early surgical revision in patients-consumers.

       30.     Defendants designed, manufactured, and marketed the Ethicon Multi-Layered

Hernia Mesh, despite long-standing knowledge that the materials utilized in the Proceed would

cause dense adhesions, chronic pain, mesh shrinkage, bowel obstructions, and early hernia

recurrence.

       31.     Defendants sterilize the Ethicon Multi-Layered Hernia Mesh with gamma

irradiation, despite long-standing knowledge that polypropylene will degrade and embrittle if

exposed to any amount of gamma irradiation.

       32.     The Ethicon Multi-Layered Hernia Mesh is made of the following, starting with the

component which would be placed closest to the bowel of the patient-consumer:

                   •   Oxidized Regenerated Cellulose (ORC) barrier layer
                   •   Polydioxanone (PDS) film layer
                   •   Large pore polypropylene (Prolene soft mesh)

       33.     Polypropylene hernia meshes are traditionally sterilized with ethylene oxide.

       34.     The ORC layer of the Ethicon Multi-Layered Hernia Mesh will react and degrade

in the presence of ethylene oxide.



                                                 7
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 8 of 62 PageID #: 8




         35.     Defendants sterilize the Ethicon Multi-Layered Hernia Mesh with gamma

irradiation.

         36.     Gamma irradiation degrades, weakens, and embrittles the polypropylene base of

the Ethicon Multi-Layered Hernia Mesh.

         37.     Decades prior to the release of the Ethicon Multi-Layered Hernia Mesh, Defendants

were aware that polypropylene degrades, weakens, and embrittles when exposed to gamma

irradiation.1

         38.     The embrittled polypropylene of the Ethicon Multi-Layered Hernia Mesh increases

the propensity of the polypropylene to tear away from the securing devices, such as sutures or

tacks.

         39.     The polypropylene base is the only permanent, non-resorbable portion or the

Ethicon Multi-Layered Hernia Mesh.

         40.     Defendants designed, manufactured, promoted, sold and/or marketed the Ethicon

Multi-Layered Hernia Mesh to be utilized in anyone with a soft tissue defect, including, but not

limited to: “infants, children, pregnant women, or women planning pregnancies…”2

         41.     For decades, there were concerns in the medical community about severe

complications if polypropylene was placed too close to the bowel or other underlying organs, due

to the formation of dense adhesions to the polypropylene.

         42.     Defendants were aware that the ORC layer utilized in the Ethicon Multi-Layered

Hernia Mesh was ineffective at preventing adhesion formation to polypropylene over a decade

before Defendants brought the Ethicon Multi-Layered Hernia Mesh to market.3


1
  U.S. Patent No. 3,943,933 (Issued Mar. 16, 1976).
2
  Proceed Surgical Mesh Instructions for Use, Status 04/2010.
3
  Robert J. Fitzgibbons, Jr., M.D. et al., A Laparoscopic Intraperitoneal Onlay Mesh Technique for the Repair of an
Indirect Inguinal Hernia, 219-2 ANNALS OF SURGERY 114 (1994).


                                                         8
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 9 of 62 PageID #: 9




        43.     Despite significant evidence to contrary, Defendants marketed the Ethicon Multi-

Layered Hernia Mesh and its ORC layer as a tissue separating barrier that would prevent adhesion

formation from the underlying polypropylene to any nearby organs.

         FAILURE TO WARN PHYSICIANS OF THE DANGERS ASSOCIATED
                          WITH PROCEED MESH

        44.     Defendants marketed the Ethicon Multi-Layered Hernia Mesh to general surgeons,

hospitals, and group purchasing organizations (GPOs), rather than end-user patients.

        45.     Defendants had the ability to inform surgeons, hospitals, or GPOs of developing

problems or defects in its devices through e-mail, letter, recalls, warnings in product inserts, and/or

through its product representatives, who work directly with the surgeon.

        46.     The multiple layers of the Ethicon Multi-Layered Hernia Mesh increase the

intensity and duration of the inflammatory response. That response in turn increases dense

adhesion formation from underlying organs to the Ethicon Proceed, resulting in bowel

complications, mesh contracture, hernia recurrence, increased foreign body reaction, chronic

severe pain, and more.

        47.     Defendants state in the Proceed IFU that “The PROLENE Soft Mesh component is

constructed of knitted filaments of extruded polypropylene identical in composition to that used in

PROLENE Polypropylene Suture, Nonabsorbable Surgical Suture, U.S.P.” This statement is false,

or at very least misleading, as the Proceed undergoes gamma irradiation that changes the

composition of the polypropylene.

        48.     Defendants also state in the Proceed IFU that the polypropylene material “when

used as a suture, has been reported to be nonreactive and to retain its strength indefinitely in clinical

use. The PROLENE Soft Mesh affords excellent strength, durability and surgical adaptability, with

a porous structure to enable mesh incorporation into surrounding tissues.” This statement is false,



                                                   9
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 10 of 62 PageID #: 10




 or at very least misleading, as Defendants are aware that the Ethicon Proceed is reactive and does

 not retain its strength. Furthermore, Defendants are aware of reports that the small polypropylene

 sutures do elicit a small reaction, and increasing amounts of polypropylene greatly increase such

 reaction. The very reason the Defendants added the ORC layer to the Prolene Soft Mesh was to

 protect organs from reacting with the polypropylene of the Prolene Soft Mesh.

        49.     The Proceed IFU has a section for contraindications, which list “None known.”

        50.     The Proceed IFU has a section for adverse reactions, which list “Potential adverse

 reactions are those typically associated with surgically implantable materials…” The

 polypropylene base of the Ethicon Multi-Layered Hernia Mesh carries many potential adverse

 reactions, such as a life-long inflammatory response that other surgically implantable materials do

 not present. Additionally, the multiple layers of the Ethicon Multi-Layered Hernia Mesh further

 increase the inflammatory response and rate of infection, adhesion formation, chronic pain, seroma

 formation, fistula formation, hematomas, mesh contracture, hernia recurrence, mesh migration,

 bowel complications, foreign body response, extrusion, and other additional injuries.

        51.     Defendants failed to warn that the Ethicon Multi-Layered Hernia Mesh will elicit a

 fibrinous exudate.

        52.     Defendants failed to warn that the Ethicon Multi-Layered Hernia Mesh creates a

 solid barrier preventing the body from adequately clearing or transporting fluid, which results in

 seroma formation, potentiating infections and fistula formation.

        53.     Defendants never performed any clinical trials and/or studies prior to marketing the

 Ethicon Multi-Layered Hernia Mesh.

        54.     Defendants did not fully and/or adequately test the configuration of this new, multi-

 layered hernia mesh, designed with ORC, polypropylene, and PDS, that was implanted into




                                                 10
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 11 of 62 PageID #: 11




 Plaintiff.

         55.    Defendants continue to market the Ethicon Multi-Layered Hernia Mesh without

 warning of the massive mesh shrinkage or the necessary overlap to prevent early hernia recurrence

 due to mesh shrinkage.

         56.    Reassurances of device safety were made through direct promotional contact by

 Defendants’ sales representatives and distributors, through word-of-mouth from Defendants’

 physician/technical consultants, and/or through industry targeted promotional materials.

         57.    Despite these reassurances, the defective design and manufacture of the Ethicon

 Multi-Layered Hernia Mesh continued to elicit severe and chronic inflammatory responses,

 resulting in adhesion formation, bowel injuries, mesh contracture, pain, hernia recurrence,

 infections, seromas, fistulas, erosion, extrusion, and additional complications.

         58.    Defendants were aware that the ORC layer was ineffective at preventing adhesions

 to the polypropylene; gamma irradiation would weaken the polypropylene; and the multi-layered

 mesh would contract massively over time. Nonetheless, Defendants employed the design in its

 Ethicon Multi-Layered Hernia Mesh in a reckless disregard for the safety of patients, including

 Plaintiff.

         59.    Moreover, despite direct knowledge of significant adverse events reported by

 patients and physicians, as well as awareness of failures that have been reported in literature and

 published clinical trials, Defendants have continued to market the Ethicon Multi-Layered Hernia

 Mesh as being safe and effective for hernia repair.

         60.    From the time that Defendants first began selling the Ethicon Multi-Layered Hernia

 Mesh in the United States through today, product labeling and product information failed to

 contain adequate information, instructions, and warnings concerning the following: implantation




                                                  11
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 12 of 62 PageID #: 12




 of the Proceed, specifically its propensity to massively shrink, the increased in duration and

 intensity of inflammation, and the elevated rate of adhesions, bowel complications, chronic pain,

 hernia recurrence, seroma formation, hematoma formation, fistula formation, erosion, extrusion,

 infection, and other injuries that occur at a higher rate than other surgically implanted devices.

                      FACTS COMMON TO THE ETHICON PRODUCT

        61.     A defectively designed, manufactured and marketed Ethicon Multi-Layered Hernia

 Mesh left the hands of Defendants in its defective condition and was delivered into the stream of

 commerce. Jay Jan, MD implanted the Proceed Surgical Mesh in Plaintiff’s abdomen to repair an

 umbilical hernia on or about August 28, 2009 at PeaceHealth Southwest Medical Center,

 Washington. Plaintiff was implanted with a Proceed Surgical Mesh, Model No. PCDG1, Lot No.

 AMG680.

        62.     As a direct and proximate result of Defendants’ defective design, manufacture,

 marketing, distribution, and/or sale of the Ethicon Multi-Layered Hernia Mesh and the ST Bard

 Mesh and placing the defective products into the stream of commerce, Plaintiff has been injured

 and damaged as follows:

                a.      On or about July 6, 2011, Plaintiff underwent revision of the Ethicon
                Proceed at PeaceHealth Southwest Medical Center, Washington, by Jay Jan, MD.
                b.      On or about April 27, 2012, Plaintiff underwent partial removal of the Mesh
                Products at PeaceHealth Southwest Medical Center, Washington, by Jay Jan, MD.
                c.      On or about August 15, 2015, Plaintiff underwent partial removal of the
                Mesh Products at Legacy Salmon Creek Medical Center, Washington, by Donny
                Peterson, MD.
                d.      On or about September 2, 2015, Plaintiff underwent partial removal of the
                Mesh Products at Legacy Salmon Creek Medical Center, Washington, by Donny
                Peterson, MD.
                e.      On or about September 20, 2016, Plaintiff underwent partial removal of the



                                                  12
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 13 of 62 PageID #: 13




                  Mesh Products at Legacy Salmon Creek Medical Center, Washington, by Donny
                  Peterson, MD.
                  f.        Plaintiff experienced and/or continues to experience severe and chronic
                  pain/discomfort, inflammation, dense adhesions, adhesions to the bowel and mesh,
                  recurrence, infection, open draining wound, abscess, bowel issues/complications,
                  and multiple revision/removal surgeries, which have impaired her activities of daily
                  living.
                  g.        Plaintiff continues to suffer complications as a result of her implantation
                  with the Ethicon Proceed and Mesh Products.
                  h.        Plaintiff is at a higher risk of severe complications during an abdominal
                  surgery, to the extent that future abdominal operations might not be feasible.


        63.       The mechanism of failure in Plaintiff’s device was a mechanism of failure that

 Defendants had marketed and warranted would not occur because of the Ethicon Multi-Layered

 Hernia Mesh design and composition. It was also the same failure mechanism that the medical and

 scientific community had been studying and documenting since the 1990s, i.e., ORC was

 ineffective at preventing adhesions to polypropylene, and polypropylene contracts when dense

 adhesions form to it.

        64.       Moreover, the symptoms and findings associated with Ethicon Multi-Layered

 Hernia Mesh product failures that have been reported in the literature are identical to those Plaintiff

 suffered.

        65.       At the time the Ethicon Multi-Layered Hernia Mesh left Defendants’ possession

 and the time the Ethicon Proceed entered the stream of commerce in the State of New Jersey, it

 was in an unreasonably dangerous or defective condition. These defects include, but are not limited

 to the following:

              •   the Ethicon Multi-Layered Hernia Mesh was not reasonably safe as intended to be
                  used;



                                                     13
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 14 of 62 PageID #: 14




              •   the Ethicon Multi-Layered Hernia Mesh had an inadequate design for the purpose
                  of hernia repair;
              •   the Ethicon Multi-Layered Hernia Mesh contained unreasonably dangerous design
                  defects, including a large pore ORC layer that is ineffective at preventing adhesion
                  formation to the underlying polypropylene;
              •   the Ethicon Multi-Layered Hernia Mesh is unreasonably dangerous, due to the
                  degraded state of the polypropylene utilized, which has been exposed to gamma
                  irradiation;
              •   the Ethicon Multi-Layered Hernia Mesh contained unreasonably dangerous design
                  defects, utilizing multiple layers, which increases and prolongs the inflammatory
                  response;
              •   the Ethicon Multi-Layered Hernia Mesh was not appropriately or adequately tested
                  before distribution; and
              •   the Ethicon Multi-Layered Hernia Mesh had an unreasonably high propensity for
                  adhesion formation, mesh contracture, hernia recurrence, chronic pain, bowel
                  complications, seroma formation, fistula formation, hematoma formation,
                  infection, erosion, and extrusion.

        66.       At the time the Defendants’ initial design, manufacture, marketing, and sale of the

 Ethicon Multi-Layered Hernia Mesh, a feasible, alternative safer design for the Ethicon Proceed

 was known and available, including, but not limited to, a flat, non-coated, single-layer mesh placed

 away from the bowel.

        67.       At the time subsequent to Defendants’ initial design and manufacture and

 marketing and sale of the Ethicon Multi-Layered Hernia Mesh, including before Plaintiff’s hernia

 surgery, Defendants had the ability to eliminate the unsafe character of the Ethicon Multi-Layered

 Hernia Mesh without impairing its usefulness.

        68.       Had the Defendants properly and adequately tested the Ethicon Multi-Layered

 Hernia Mesh, they would have discovered that the ORC layer was ineffective at preventing

 adhesion formation to the polypropylene; multiple layers increase and prolong the inflammatory

 response; the mesh experiences significant contraction over time; recurrence rates are

 unacceptably high; the polypropylene was too weak; and that these defects result in bowel



                                                   14
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 15 of 62 PageID #: 15




 obstructions, seromas, fistulas, infections, erosion, extrusion, a pronounced foreign body response,

 among other complications.

        69.     The Ethicon Multi-Layered Hernia Mesh, manufactured, supplied, distributed,

 marketed, promoted and sold by Defendants, were therefore defective in design for formulation in

 that, when it left Defendants, the foreseeable risk of harm from the product exceeded or

 outweighed the benefit or utility of the consumer would expect, and/or it failed to comply with

 federal requirements for these medical devices.

        70.     As a direct and proximate result of Defendants’ defective design, manufacturing,

 marketing, distribution, sale and warnings of the defective Ethicon Multi-Layered Hernia Mesh,

 Plaintiff has suffered and continues to suffer both injuries and damages, including, but not limited

 to: past, present and future physical and mental pain and suffering; physical disability, and past,

 present, and future medical, hospital, rehabilitative, and pharmaceutical expenses, and other

 related damages.

                THE FDA’S 510(k) CLEARANCE PROCESS RE: PROCEED

        71.     The 510(k) clearance process refers to Section 510(k) of the Medical Device

 Amendments of 1976 MDA of the Federal Food, Drug and Cosmetic Act. Under this process,

 device manufacturers are only required to notify the FDA at least 90 days before they market a

 device claimed to be “substantially equivalent” to a device the FDA approved for sale prior to

 1976, when the MDA was enacted.

        72.     No clinical testing is required under this process.

        73.     Subsequent amendments to the MDA allowed for 510(k) clearance of products

 deemed “substantially equivalent” to post-MDA, 510(k) cleared devices.

        74.     Through this domino effect, devices deemed “substantially equivalent” to devices




                                                   15
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 16 of 62 PageID #: 16




 previously deemed “substantially equivalent” to devices approved for sale by the FDA prior to

 1976 could be sold to patients in a matter of 90 days without any clinical testing.

        75.        Clearance for sale under the 510(k) process does not equate to FDA approval of the

 cleared device.

        76.        In 2012, at the request of the FDA, the National Institute of Health (NIH) conducted

 a thorough review of the 510(k) process, coming to the following major conclusion:

                   The 510(k) clearance process is not intended to evaluate the
                   safety and effectiveness of medical devices with some exceptions.
                   The 510(k) process cannot be transformed into a pre-market
                   evaluation of safety and effectiveness so long as the standard for
                   clearance is substantial equivalence to any previously cleared
                   device.

        77.        The NIH explained, “The assessment of substantial equivalence does not require

 an independent demonstration that the new device provides a ‘reasonable assurance of safety and

 effectiveness.’” Further, the NIH even pointed out that the classification of predicate devices

 approved for sale prior to the 1976 MDA “did not include any evaluation of the safety and

 effectiveness of individual medical devices . . . Thus is common for devices to be cleared through

 the 510(k) program by being found substantially equivalent to devices that were never individually

 evaluated for safety and effectiveness, either through the original device classification program or

 through the 510(k) process.”

        78.        Defendants cleared the Ethicon Proceed Surgical Mesh, and its related components,

 under the 510(k) Premarket Notification. Under Section 510(k) of the Federal Food, Drug and

 Cosmetic Act, a medical device does not have to go through the rigors of a clinical study to gain

 approval by the FDA. Instead, the device was supposed to demonstrate substantial equivalence to

 a predicate medical device.

        79.        On June 18, 2002, the Food and Drug Administration issued a document titled



                                                    16
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 17 of 62 PageID #: 17




 “Guidance for Resorbable Adhesion Barrier Devices for Use in abdominal and/or Pelvic Surgery;

 Guidance for Industry.” The 26 page document starts by explaining:

                FDA has determined that the resorbable adhesion barrier is a
                significant risk device as defined in 21 CFR 812.3(m)(4). The
                resorbable adhesion barrier is a class III device which is subject
                to premarket approval in accordance with section 515 of the
                Federal Food, Drug, and Cosmetics (FD&C) Act.


        80.     The Proceed Surgical Mesh did not undergo premarket approval, but instead

 received 510(k) clearance on or about September 17, 2003. The only predicate device listed on the

 510(k) application is the Prolene Soft Polypropylene Mesh, a non-barrier hernia mesh. Defendants

 did not claim that the Proceed Surgical Mesh was a resorbable adhesions barrier in their 510(k)

 application. However, after 510(k) clearance, Defendants marketed the Proceed Surgical Mesh as

 a resorbable adhesion barrier.

        81.     Defendants applied for 510(k) clearance for the Proceed Surgical Mesh again in

 May of 2006. The only predicate device listed on the 510(k) application is the prior Proceed

 Surgical Mesh. In this 510(k) application, Defendants did not claim the intended use of the Proceed

 was a resorbable adhesion barrier; however, in the device description Defendants note that the

 “ORC side provides a bioresorbable layer that physically separates the polypropylene mesh from

 underlying tissue and organ surfaces during the wound-healing period to minimize tissue

 attachment to the mesh.” Defendants continued to market the Proceed Surgical Mesh as a

 resorbable adhesion barrier.

                        FACTS COMMON TO BARD DEFENDANTS

        82.     On or about July 6, 2011, Plaintiff underwent umbilical hernia repair by Jay Jan,

 MD at PeaceHealth Southwest Medical Center, Washington. A 4.5in. diameter Ventralight ST

 Bard Mesh, Cat no. 5954450, Log No. HUVC1107 was implanted in Plaintiff during this repair.



                                                 17
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 18 of 62 PageID #: 18




        83.     On or about April 27, 2012, Plaintiff underwent umbilical hernia repair by Jay Jan,

 MD at PeaceHealth Southwest Medical Center, Washington. A 7 x 9 inch Ventralight ST Bard

 Mesh, Cat no. 5955790, Log No. HUVK1371 was implanted in Plaintiff during this repair.

        84.     Defendants, manufactured, sold, and/or distributed the ST Bard Mesh to Plaintiff,

 through her doctors, to be used for treatment of hernia repair.

        85.     As a direct and proximate result of Defendants’ defective design, manufacture,

 marketing, distribution, and/or sale of the Ethicon Multi-Layered Hernia Mesh and the ST Bard

 Mesh and placing the defective products into the stream of commerce, Plaintiff has been injured

 and damaged as follows:

                i.        On or about April 27, 2012, Plaintiff underwent partial removal of the Mesh
                Products at PeaceHealth Southwest Medical Center, Washington, by Jay Jan, MD.
                j.        On or about August 15, 2015, Plaintiff underwent partial removal of the
                Mesh Products at Legacy Salmon Creek Medical Center, Washington, by Donny
                Peterson, MD.
                k.        On or about September 2, 2015, Plaintiff underwent partial removal of the
                Mesh Products at Legacy Salmon Creek Medical Center, Washington, by Donny
                Peterson, MD.
                l.        On or about September 20, 2016, Plaintiff underwent partial removal of the
                Mesh Products at Legacy Salmon Creek Medical Center, Washington, by Donny
                Peterson, MD.
                m.        Plaintiff experienced and/or continues to experience severe and chronic
                pain/discomfort, inflammation, dense adhesions, adhesions to the bowel and mesh,
                recurrence, infection, open draining wound, abscess, bowel issues/complications,
                and multiple revision/removal surgeries, which have impaired her activities of daily
                living.
                n.        Plaintiff continues to suffer complications as a result of her implantation
                with the Ethicon Proceed and Mesh Products.
                o.        Plaintiff is at a higher risk of severe complications during an abdominal



                                                   18
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 19 of 62 PageID #: 19




                surgery, to the extent that future abdominal operations might not be feasible.
        86.     Bard was, at all times relevant hereto, responsible for the actions of Davol and

 exercised control over Davol’s functions specific to the oversight and compliance with applicable

 safety standards relating to and including ST Bard Mesh sold in the United States. In such

 capacity, they committed or allowed to be committed tortious and wrongful acts, including the

 violation of numerous safety standards relating to device manufacturing, quality assurance/control,

 and conformance with design and manufacturing specifications.             Their misfeasance and

 malfeasance caused Plaintiff to suffer injury and damages.

        87.     Defendants were responsible for the research, design, development, testing,

 manufacture, production, marketing, promotion, distribution and sale of ST Bard Mesh, including

 providing the warnings and instructions concerning the product.

        88.     Among the intended purposes for which Defendants designed, manufactured and

 sold ST Bard Mesh was use by surgeons for hernia repair surgeries, the purpose for which the ST

 Bard Mesh was implanted in Plaintiff.

        89.     Defendants represented to Plaintiff and Plaintiff’s physicians that ST Bard Mesh

 was a safe and effective product for hernia repair.

        90.     Defendants’ poor quality control and general non-compliance resulted in the non-

 conformance of the ST Bard Mesh implanted in Plaintiff. The ST Bard Mesh implanted in Plaintiff

 did not conform to the Defendants’ intended manufacturing and design specifications.

        91.     Upon information and belief, Defendants utilized substandard and adulterated

 polypropylene and raw materials used to make the ST coating on their finished ST Bard Meshes,

 which deviated from Defendants’ material and supply specifications.

        92.     Defendants’ ST Bard Mesh was defectively designed and/or manufactured, was not

 reasonably safe for its intended use in hernia repair, and the risks of the design outweighed any


                                                  19
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 20 of 62 PageID #: 20




 potential benefits associated with the design.        As a result of the defective design and/or

 manufacture of the ST Bard Mesh, there was an unreasonable risk of severe adverse reactions to

 the mesh or mesh components including: chronic pain; recurrence of hernia; foreign body

 response; rejection; infection; scarification; improper wound healing; excessive and chronic

 inflammation; allergic reaction; adhesions to internal organs; erosion; abscess; fistula formation;

 granulomatous response; seroma formation; nerve damage; tumor formation, cancer, tissue

 damage and/or death; and other complications.

         93.      When affixed to the body’s tissue, the impermeable coating of the ST Mesh

 prevents fluid escape, which leads to seroma formation, and which in turn can cause infection or

 abscess formation and other complications.

         94.      The ST coating provides an ideal bacteria breeding ground in which the bacteria

 cannot be eliminated by the body’s immune response, which allows infection to proliferate.

         95.      Defendants utilize Ethylene Oxide (“ETO”) in an attempt to sterilize the ST Mesh.

 ETO is an effective disinfectant; however, dry spores are highly resistant to ETO. Moisture must

 be present to eliminate spores using ETO. Presoaking the product to be sterilized is most desirable,

 but high levels of humidity during the ETO process can also be effective in eliminating spores. ST

 Mesh implanted with spores will eventually result in an infection. The spores can remain dormant

 for extended periods of time, resulting in infections months or years after implantation with the ST

 Mesh. The following non-exhaustive literature discusses the necessity of moisture during ETO

 sterilization:

         A. In January of 1989, a review on sterilization methods of medical devices was
            published in the Journal of Biomaterials Applications. ETO was among the
            sterilization methods reviewed. ETO was noted to be highly resistant to dry
            spores, moisture must be present; presoaking most desirable. Experiments
            demonstrated the importance of the state of humidification of organisms at the
            time of their exposure to ETO. Desiccation of the spores prior to ETO exposure



                                                  20
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 21 of 62 PageID #: 21




               produces a small but significant percentage of organisms which are highly
               resistant to the sterilization process. Similar resistance to destruction by ETO
               occurs in desiccated staphylococcus aureus. Rehumidification of such organisms
               can require prolonged exposure to an atmosphere having a 50 to 90 percent
               relative humidity. Moisture has been found to be a critical factor in achieving
               sterility with gaseous ETO. No gas sterilizer can effectively kill desiccated
               spores.

               Dempsey, D.J. and Thirucote, R.R., Sterilization of medical devices: A Review.
               Journal of Biomaterials Applications, 3(3), pp. 454-523 (1988).
               DOI: 10.1177/088532828800300303

         96.      The ST Bard Mesh is acidic, causing bacteriostasis (inhibition of the growth of

 bacteria without killing the bacteria), which results in the inability to properly validate sterilization.

         97.      The coating on the Defendants’ ST Bard Mesh is cytotoxic, immunogenic, and not

 biocompatible, which causes or contributes to complications such as delayed wound healing,

 inflammation, foreign body response, rejection, infection, and other complications.

         98.      The ST coating is designed and intended to resorb in less than 30 days.

         99.      When the ST coating is disrupted, degrades, and/or resorbs, the “naked”

 polypropylene mesh and PGA is exposed to the adjoining tissue and viscera, and can become

 adhered to organs, and cause incarceration of organs, and fistula formation.

         100.     The ST Bard Mesh has a solid, flat, relatively smooth and continuous surface,

 which promotes tumor and cancer formation via the “Oppenheimer Effect.” A phenomenon

 identified in the 1950s.

         101.     The solid, flat, relatively smooth and continuous surface of the ST Bard Mesh

 inhibits the body’s ability to clear toxins.

         102.     These manufacturing and design defects associated with the ST Bard Mesh were

 directly and proximately related to the injuries suffered by Plaintiff.

         103.     Neither Plaintiff nor Plaintiff’s implanting physician were adequately warned or




                                                    21
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 22 of 62 PageID #: 22




 informed by Defendants of the defective and dangerous nature of ST Bard Mesh. Moreover,

 neither Plaintiff nor Plaintiff’s implanting physician were adequately warned or informed by

 Defendants of the risks associated with the ST Bard Mesh.

        104.    The ST Bard Mesh implanted in Plaintiff failed to reasonably perform as intended.

 The ST Bard Mesh caused serious injury and had to be surgically removed via invasive surgery,

 and necessitated additional invasive surgery to repair the hernia that the ST Bard Mesh was initially

 implanted to treat.

        105.    At the time the ST Bard Mesh that was implanted in Plaintiff’s body, the product

 was defectively designed. As described above, there was an unreasonable risk that the ST Bard

 Mesh would not perform safely and effectively for the purposes for which it was intended, and

 Defendants failed to design against such dangers, and failed to provide adequate warnings and

 instructions concerning these risks.

        106.    Defendants expected and intended the ST Bard Mesh product to reach users such

 as Plaintiff in the condition in which the product was sold.

        107.    The implantation of ST Bard Mesh in Plaintiff’s body was medically reasonable,

 and was a type of use that Defendants intended and foresaw when it designed, manufactured and

 sold the product.

        108.    The risks of the ST Bard Mesh significantly outweigh any benefits that Defendants

 contend could be associated with the product. The ST coating, which is not used in any other

 hernia mesh product sold in the United States, incites an intense inflammatory response, leading

 to encapsulation, deformation, scarification and contraction, migration, erosion and rejection. The

 impermeable ST coating leads to seroma formation, and provides a breeding ground for infection,

 and protects bacteria from being eliminated by the body’s natural immune response. This ST




                                                  22
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 23 of 62 PageID #: 23




 coating also caused immunogenic response, and was known to be cytotoxic.

            109.   The coating of the ST Bard Mesh, which was marketed, promoted and intended as

 a barrier against adhesion to the bowel, was only temporary; it was expected and intended to

 degrade over time inside the body. Thus, this coating prevented tissue ingrowth in the short term,

 and degraded in the long-term, eventually leaving the “naked” polypropylene mesh and PGA

 exposed to the internal viscera and tissues. Once exposed to the viscera, the polypropylene and

 PGA will inevitably adhere to the viscera, initiating a cascade of adverse consequences. Any

 purported beneficial purpose of the coating (to prevent adhesion to the bowel and internal viscera)

 was non-existent; the product provided no benefit while substantially increasing the risks to the

 patient.

            110.   The polypropylene mesh within the defective coating of the ST Mesh was in itself

 dangerous and defective, particularly when used in the manner intended by Defendants in the ST

 Bard Mesh. The particular polypropylene material used in the ST Bard Mesh was substandard,

 adulterated and non-medical grade, and was unreasonably subject to oxidative degradation within

 the body, further exacerbating the adverse reactions to the product once the ST coating degraded.

 When implanted adjacent to the bowel and other internal organs, as Defendants intended for ST

 Bard Mesh, polypropylene mesh is unreasonably susceptible to adhesion, bowel perforation or

 erosion, fistula formation and bowel strangulation or hernia incarceration, and other injuries.

            111.   The appropriate treatment for complications associated with ST Bard Mesh

 involves additional invasive surgery to remove the mesh from the body, thus eliminating any

 purported benefit that the mesh was intended to provide to the patient.

            112.   The ST Bard Mesh was designed and intended for intraperitoneal implantation,

 which required the product to be placed in contact with internal organs, which unnecessarily




                                                  23
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 24 of 62 PageID #: 24




 increased the risks of adhesion, erosion, fistula formation, and other injuries.

        113.    At the time the ST Bard Mesh was implanted in Plaintiff, there were safer feasible

 alternative designs for hernia mesh products, including but not limited to, a flat, non-coated, single-

 layer mesh placed away from the bowel.

        114.    The ST Bard Mesh product cost significantly more than competitive products

 because of its unique ST coating, even though the ST coating provided no benefit to consumers,

 and increased the risks to patients implanted with these devices.

        115.    The ST Bard Mesh has a solid, flat, relatively smooth and continuous surface.

 Medical devices which utilize this design greatly increase the risk of tumor and cancer formation:

        A. In 1958, a study supported by a research grant from the National Cancer Institute
           titled The Latent Period in Carcinogenesis by Plastics in Rats and its Relation to the
           Presarcomatous Stage was published in the Journal of Cancer. The presence of
           polymer in a sheet form appears to be of primary importance, as shown by the
           manifold increase in the percentage of tumors induced by this form, as opposed
           to textiles, sponges, powders, etc. This may act in some way as a block to the free
           interchange of tissue constituents, subjecting some cells to an altered
           environment and changing their pattern of growth. Whether the primary cause
           is lack of nutrients or oxygen, or the accumulation of products of metabolism, or
           even a freeing of the cell from some hormonal control, is not a present clear, but
           undoubtedly the cell is placed under conditions that are favorable to
           autonomous, unregulated growth. Plastics embedded subcutaneously in rodents
           in film or sheet form induce malignant tumors in significant numbers (up to
           50%), but embedded in other forms, such as textiles, sponges, or powders, they
           induce tumors only rarely.

        Oppenheimer, B.S. et al, The Latent Period in Carcinogenesis by Plastics in Rats and its
        Relations to the Presearcomatous Stage. Journal of Cancer 1(11). 204 – 213 (1958).


        116.    The ST Bard Mesh implanted in Plaintiff failed to reasonably perform as intended,

 and had to be surgically removed necessitating further invasive surgery to repair the very issue

 that the product was intended to repair, and thus provided no benefit to her.

        117.    At the time the ST Bard Mesh that was implanted in Plaintiff’s body, the warnings




                                                   24
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 25 of 62 PageID #: 25




 and instructions provided by Defendant for the ST Bard Mesh were inadequate and defective. As

 described above, there was an unreasonable risk that the product would not perform safely and

 effectively for the purposes for which it was intended, and Defendants failed to design and/or

 manufacture against such dangers, and failed to provide adequate warnings and instructions

 concerning these risks.

        118.    Defendants expected and intended the ST Bard Mesh product to reach users such

 as Plaintiff in the condition in which the product was sold.

        119.    Plaintiff and Plaintiff’s physicians were unaware of the defects and dangers of ST

 Bard Mesh, and were unaware of the frequency, severity and duration of the risks associated with

 the ST Bard Mesh.

        120.    The Defendants’ Instructions for Use provided with the ST Bard Mesh expressly

 understates and misstates the risks known to be associated specifically with the ST Bard Mesh by

 representing that the complications such as inflammation associated with the ST Bard Mesh as

 “possible complications.” The ST Bard Mesh will always incite severe inflammation once

 implanted. The inflammation caused by the ST Bard Mesh is chronic in nature and systemic, not

 acute localized inflammation. No other surgical mesh sold in the United States has the dangerous

 and defective ST coating, which itself causes or increases the risks of numerous complications,

 including increased risk of seroma formation, immunologic response, increased risk for infection,

 and increased inflammatory reaction and foreign body response. Defendants provided no warning

 to physicians about the risks or increased risks specifically associated with the unique design of

 the ST Mesh.

        121.    The Defendants’ Instructions for Use for the ST Mesh failed to adequately warn

 Plaintiff’s physicians of numerous risks which Defendants knew or should have known were




                                                  25
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 26 of 62 PageID #: 26




 associated with the ST Mesh, including the risks of the product’s immunologic response, pain,

 dehiscence, encapsulation, rejection, migration, scarification, contraction, adhesion to internal

 organs and viscera, erosion through adjacent tissue and viscera, bowel obstruction, or hernia

 incarceration or strangulation.

           122.   Defendants failed to adequately train or warn Plaintiff or Plaintiff’s physicians

 about the necessity for invasive surgical intervention in the event of complications, or how to

 properly treat such complications when they occurred.

           123.   Defendants failed to adequately warn Plaintiff or Plaintiff’s physicians that the

 surgical removal of the ST Bard Mesh in the event of complications would leave the hernia

 unrepaired, the resulting hernia would be much larger than the original, and would necessitate

 further, more complicated medical treatment to attempt to repair the same hernia that the failed ST

 Mesh was intended to treat.

           124.   Defendants represented to physicians, including Plaintiff’s physician, that the ST

 coating would prevent or reduce adhesions, and expressly intended for the ST Mesh to be

 implanted in contact with the bowel and internal organs and marketed and promoted the product

 for said purpose. Defendants failed to warn physicians that the ST coating was only temporary

 and therefore at best would provide only a temporary adhesion barrier, and when the coating

 inevitably degraded, the exposed polypropylene and PGA would become adhered to the bowel or

 tissue.

           125.   Defendants failed to warn Plaintiff and Plaintiff’s physicians that the ST Bard Mesh

 was considered a significant risk device by the FDA.

           126.   Defendants marketed and continue to market the ST Bard Mesh in brochures and

 online without disclosing or making evident that PGA is utilized in the ST Bard Mesh.




                                                   26
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 27 of 62 PageID #: 27




         127.   With respect to the complications that were listed in the Defendants’ warnings,

 Defendants provided no information or warning regarding the frequency, severity and duration of

 those complications, even though the complications associated with ST Bard Mesh were more

 frequent, more severe and lasted longer than those with safer feasible alternative hernia repair

 treatments.

         128.   If Plaintiff and/or Plaintiff’s physicians had been properly warned of the defects

 and dangers of ST Bard Mesh, and of the frequency, severity and duration of the risks associated

 with the ST Bard Mesh, Plaintiff would not have consented to allow the ST Bard Mesh to be

 implanted, and Plaintiff’s physicians would not have implanted the ST Bard Mesh in Plaintiff.

         129.   Defendants knew, or in the exercise of reasonable care should have known, that ST

 Bard Mesh was defectively and unreasonably designed and/or manufactured, and was

 unreasonably dangerous and likely to injure patients in whom ST Bard Mesh was implanted.

 Defendants knew or should have known that Plaintiff and Plaintiff’s physicians were unaware of

 the dangers and defects inherent in the ST Bard Mesh.

         130.   Defendants knew or should have known that the MSDS for the polypropylene used

 to manufacturer its ST Mesh prohibited permanently implanting the polypropylene into the human

 body.

         131.   Defendants utilized non-medical grade polypropylene.

         132.   Defendants knew or should have known that polypropylene is not inert and would

 degrade, flake, chip, and disperse throughout the body once implanted.

         133.   Defendants knew or should have known that polypropylene incites a severe

 inflammatory response once implanted and continues to incite a severe inflammatory response

 indefinitely or until removed.




                                                27
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 28 of 62 PageID #: 28




        134.    Defendants knew or should have known that every piece of polypropylene that

 flakes off and migrates throughout the body also incites its own chronic inflammatory response

 wherever it embeds.

        135.    Defendants knew or should have known that PGA induces an intense local

 inflammatory response following implantation.

        136.    Defendants knew or should have known that carboxymethylcellulose induces an

 intense local inflammatory response following implantation.

        137.    Defendants knew or should have known of the cytotoxic and immunogenic

 properties of the coating on the ST Mesh prior to introducing it into the stream of commerce.

        138.    Defendants expressly warranted to physicians, hospitals, other healthcare providers

 and the general public including Plaintiffs that ST Bard Mesh was safe and fit for use by

 consumers, that it was of merchantable quality, that its risks, side effects and potential

 complications were minimal and comparable to other hernia mesh products, that it was adequately

 researched and tested, and that it was fit for its intended use. Plaintiff and Plaintiff’s physicians

 and healthcare providers reasonably relied upon Defendants’ express representations and

 warranties, and consequently, Plaintiff was implanted with Defendants’ ST Bard Mesh.

        139.    The ST Bard Mesh was manufactured from polypropylene, polyglycolic acid fibers

 coated with a bioresorbable, chemically modified sodium hyalurnate, carboxymethylcellulose, and

 polyethylene glycol based hydrogel. The ST coating was represented by the Defendants to prevent

 or minimize adhesion and inflammation and to facilitate incorporation of the mesh into the body,

 but it did not. Instead, the ST coating caused an intense systemic inflammatory and chronic foreign

 body response, resulting in an adverse tissue reaction including damage to surrounding tissue in

 the form of sclerotic, granulomatous and/or fibrotic tissue and improper or delayed healing.




                                                  28
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 29 of 62 PageID #: 29




        140.    Defendant breached these express warranties because the ST Bard Mesh implanted

 in Plaintiff was unreasonably dangerous, defective, and not as Defendants had represented.

        141.    Defendants breached express representations and warranties made to the Plaintiff,

 as well as Plaintiffs physicians and healthcare providers, with respect to the ST Bard Mesh,

 including, but not limited to, the following particulars:

        A. Defendants represented to Plaintiff and Plaintiff’s physicians and healthcare provides

            through labeling, advertising, marketing materials, detail persons, seminar

            presentations, publications, notice letters, and regulatory submissions among other

            ways that the Defendants’ ST Bard Mesh was safe, meanwhile Defendants

            fraudulently withheld and concealed information about the substantial risks of serious

            injury associated with using ST Bard Mesh.

        B. Defendants represented to Plaintiff and their physicians and healthcare providers that

            the Defendants’ ST Bard Mesh was as safe and/or safer than other alternative

            procedures and devices on the market, meanwhile Defendants fraudulently concealed

            information that demonstrated that ST Bard Mesh was not safer than alternative

            therapies and products available on the market; and

        C. Defendants represented to Plaintiff and Plaintiff’s physicians and healthcare providers

            that the Defendants’ ST Bard Mesh was more efficacious than other alternative

            procedures, therapies and/or devices, meanwhile Defendants fraudulently concealed

            information, regarding the true efficacy of ST Bard Mesh.


        142.    Defendants’ breach of their express warranties resulted in the implantation of an

 unreasonably dangerous and defective product into the Plaintiff, placing Plaintiff’s health and

 safety in jeopardy.



                                                  29
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 30 of 62 PageID #: 30




            THE FDA’S 510(k) CLEARANCE PROCESS RE: VENTALIGHT ST

        143.       The 510(k) clearance process refers to Section 510(k) of the Medical Device

 Amendments of 1976 MDA of the Federal Food, Drug and Cosmetic Act. Under this process,

 device manufacturers are only required to notify the FDA at least 90 days before they market a

 device claimed to be “substantially equivalent” to a device the FDA had approved for sale before

 1976, when the MDA was enacted.

        144.       No clinical testing is required under this process.

        145.       Subsequent amendments to the MDA allowed for 510(k) clearance of products

 deemed “substantially equivalent” to post-MDA, 510(k)-cleared devices.

        146.       Through this domino effect, devices deemed “substantially equivalent” to devices

 previously deemed “substantially equivalent” to devices approved for sale by the FDA before 1976

 could be sold to patients in a matter of 90 days without any clinical testing.

        147.       Clearance for sale under the 510(k) process does not equate to FDA approval of the

 cleared device.

        148.       In 2012, at the request of the FDA, the National Institute of Health (NIH) conducted

 a thorough review of the 510(k) process, coming to the following major conclusion:

                   The 510(k) clearance process is not intended to evaluate the
                   safety and effectiveness of medical devices with some exceptions.
                   The 510(k) process cannot be transformed into a pre-market
                   evaluation of safety and effectiveness so long as the standard for
                   clearance is substantial equivalence to any previously cleared
                   device.

        149.       The NIH explained, “The assessment of substantial equivalence does not require

 an independent demonstration that the new device provides a ‘reasonable assurance of safety and

 effectiveness.’” Further, the NIH even pointed out that the classification of predicate devices

 approved for sale prior to the 1976 MDA “did not include any evaluation of the safety and



                                                     30
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 31 of 62 PageID #: 31




 effectiveness of individual medical devices . . .Thus it is common for devices to be cleared through

 the 510(k) program by being found substantially equivalent to devices that were never individually

 evaluated for safety and effectiveness, either through the original device classification program or

 through the 510(k) process.”

        150.    Defendants cleared the ST Bard Mesh, and its related components, under the 510(k)

 Premarket Notification. Under Section 510(k) of the Federal Food, Drug and Cosmetic Act, a

 medical device does not have to go through the rigors of a clinical study to gain approval by the

 FDA. Instead, the device was supposed to demonstrate substantial equivalence to a predicate

 medical device.

        151.    On June 18, 2002, the Food and Drug Administration issued a document titled

 “Guidance for Resorbable Adhesion Barrier Devices for Use in Abdominal and/or Pelvic Surgery;

 Guidance for Industry.” The 26 page document starts by explaining:

                FDA has determined that the resorbable adhesion barrier is a
                significant risk device as defined in 21 CFR 812.3(m)(4). The
                resorbable adhesion barrier is a class III device which is subject
                to premarket approval in accordance with section 515 of the
                Federal Food, Drug, and Cosmetics (FD&C) Act.

                          FACTS COMMON TO ALL DEFENDANTS

        152.    The Mesh Products were designed, manufactured and distributed by Defendants

 who own the patent on their respective devices that were inserted into Plaintiff’s body.

        153.    Defendants designed, manufactured and distributed the Mesh Products that were

 inserted into Plaintiff’s body.

        154.    Defendants, through its agents, servants, and employees, participated in the

 manufacture and delivery of the Mesh Products that were inserted into Plaintiff’s body.

        155.    At all relevant times, Defendants held themselves out to the public as being




                                                 31
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 32 of 62 PageID #: 32




 knowledgeable, skilled and experienced in the design, manufacture, production, assembly,

 distribution and sale of medical devices used for hernia repair, including the polypropylene Mesh

 Products at issue.

         156.    Defendants had the requisite knowledge, skill and expertise to know that implanted

 devices, such as polypropylene mesh, must be chemically inert, non-carcinogenic, and able to

 withstand mechanical stress. Implanted devices, such as polypropylene mesh, must also not be

 physically modified by tissue fluids, not allow tissue infiltration, not incite an inflammatory or

 foreign body cell reaction, and not produce allergic reactions.

         157.    Polypropylene is not biologically inert in the human body, as it is known to expand

 as well as shrink, and can cause serious injury to patients, significantly impacting their quality of

 life.

         158.    Moreover, it is well known within the scientific and medical community that the

 polypropylene used for surgical treatment begins to degrade after implantation in the human body,

 which can lead to infection and irritation, and result in serious pain as the body tries to rid itself of

 the foreign material.

         159.    Scientific literature regarding the safety and effectiveness of these devices suggests

 that polypropylene mesh repair does not improve symptomatic results or quality of life over

 traditional non-mesh repair.

         160.    Defendants were fully aware of the dangers defective products they were placing

 into the stream of commerce posed to their customers, specifically the Mesh Products

 polypropylene mesh, which has been shown to pose an unreasonable risk of human body

 inflammation, granuloma formation, foreign body reaction, excessive scar tissue formation and

 long-term complications.




                                                    32
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 33 of 62 PageID #: 33




        161.     Despite the abundance of scientific and medical information available relating to

 the dangerous properties and serious risks of the Mesh Products, Defendants deliberately ignored

 these dangers and aggressively promoted the Mesh Products polypropylene mesh to healthcare

 providers and/or directly to consumers.

        162.     Defendants expressly warranted that the Mesh Products polypropylene mesh were

 safe and fit for use by consumers, that they were of merchantable quality, and they were adequately

 tested and fit for its intended use, even though they were not safe and had numerous side effects,

 many of which Defendants did not accurately warn about.

        163.     The Mesh Products, with its unusual design, were nothing more than a marketing

 ploy to capture the revenue stream from the lucrative hernia mesh market.

        164.     Defendants designed, developed, manufactured, assembled, distributed, tested,

 marketed, promoted and/or sold to the public, including Plaintiff, for profit, the at issue Mesh

 Products polypropylene mesh in a defective condition such that the Mesh Products polypropylene

 mesh failed and had to be surgically removed after numerous complications arose.

        165.     The Mesh Products that were implanted in Plaintiff were designed, manufactured,

 sold and distributed by Defendants to be used by surgeons for hernia repair surgeries and were

 further represented by Defendants to be an appropriate, cost-effective and suitable products for

 such purpose.

        166.     The polypropylene mesh used in the manufacture of the Mesh Products, which were

 implanted into Plaintiff is unreasonably dangerous, defective, and negligently designed in the

 following ways:

                 (a)    The weave of the mesh produces very small interstices which allow bacteria

                 to enter and hide from the host defenses designed to eliminate them. The bacteria




                                                 33
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 34 of 62 PageID #: 34




             can secrete an encasing slime (biofilm) which further serves to protect them from

             destruction by white blood cells and macrophages

             (b)     Polypropylene is impure: there is no such thing as pure polypropylene (PP).

             PP contains about 15 additional compounds which are leached from the PP and are

             toxic to tissue which enhances the inflammatory reaction and the intensity of

             fibrosis.

             (c)     Mesh was shown to be not inert in 2003 with flaking and fissuring

             demonstrated by scanning electron microscopy which leads to degradation and

             release of toxic compounds. This enhances the inflammatory and fibrotic reactions.

             (d)     With loss of PP due to degradation, the surface area is greatly increased,

             thus providing greater areas for bacterial adherence and more elution of toxic

             compounds from the PP, and also the freed toxic PP itself, all of which increases

             the inflammatory reaction and intensity of fibrosis.

             (e)     By 1998 polypropylene mesh was known to shrink 30-50%.

             (f)     Heat begins the process of degradation.

             (g)     Predominate infection/inflammation was noted at least in 2007 in explanted

             samples.

             (h)     Allergic reactions occur with polypropylene after implantation.

             (i)     Polypropylene is subject to oxidation by acids produced during the

             inflammatory reaction which caused degradation and loss of compliance.

             (j)     Mesh porosity is important for tissue ingrowth, with low porosity

             decreasing tissue incorporation. Porosity also affects the inflammatory and fibrotic

             reaction. With mechanical stress the porosity of the pores is decreased.




                                              34
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 35 of 62 PageID #: 35




                (k)     Observation of mesh under the scanning electron microscope reveals that

                very small interstices exist between the mesh fibrils, which are too small for a

                macrophage to enter to destroy incubating bacteria. Some bacteria are capable of

                degrading polypropylene.

                (l)     Polypropylene is known to depolymerize, cross-link, undergo oxidative

                degradation by free radicals, and stress crack after implantation in the human body.

                (m)     Polypropylene migrates to lymph nodes when there is a foreign body giant

                cell reaction.

                (n)     The large surface area promotes wicking of fluids and bacteria and is a

                "bacterial super highway" which provides a safe haven for bacteria.

                (o)     Common complications associated with PP include restriction of abdominal

                wall mobility and local wound disturbances. Often failures of PP include persistent

                and active inflammatory processes, irregular or low formation of scar tissue and

                unsatisfying integration of the mesh in the regenerative tissue area.

                (p)     Klosterhalfen published a series of 623 explanted mesh samples removed

                for pain, infection and recurrence. There are also reports of mesh migration and

                erosion into the sigmoid colon. Reduced mobility of the abdominal wall has also

                been found. Moreover, the rate of chronic pain after mesh hernia repair ranges from

                4-40%. Thus, Defendants should have been aware of these issues with

                polypropylene.

        167.    A malfunction of this device can lead to bowel perforations and/or chronic

 intestinal fistulae (abdominal connections or passageways between the intestines and other

 organs), as well as other chronic and debilitating conditions.




                                                  35
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 36 of 62 PageID #: 36




        168.    Upon information and belief Defendants failed to comply with the FDA application

 and reporting requirements.

        169.    Upon information and belief Defendants were aware of the high degree of

 complication and failure rate associated with the Mesh Products.

        170.    Upon information and belief Defendants were aware of the defects in the

 manufacture and design of the Mesh Products.

        171.    Upon information and belief, Defendants manipulated, altered, skewed, slanted,

 misrepresented, and/or falsified pre-clinical and/or clinical studies to bolster the perceived

 performance of the Mesh Products.

        172.    Upon information and belief, Defendants paid doctors, surgeons, physicians, and/or

 clinicians to promote the Mesh Products but did not readily disclose this information.

        173.    Defendants failed to properly investigate and disclose adverse event reports to the

 FDA and other regulatory agencies worldwide.

        174.    Defendants failed to implement adequate procedures and systems to report, track,

 and evaluate complaints and adverse events.

        175.    Defendants marketed the Mesh Products to the medical community and to patients

 as safe, effective, reliable, medical devices for the treatment of hernia repair, and as safer and more

 effective as compared to the traditional products and procedures for treatment, and other

 competing mesh products. Defendants did not undergo pre-market approval for the Mesh Products

 and are, therefore, prohibited by the FDA from asserting superiority claims.

        176.    Defendants failed to perform or rely on proper and adequate testing and research in

 order to determine and evaluate the risks and benefits of the Mesh Products.

        177.    Defendants failed to design and establish a safe, effective procedure for removal of




                                                   36
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 37 of 62 PageID #: 37




 the Mesh Products; therefore, in the event of a failure, injury, or complications it is difficult to

 safely remove the Mesh Products.

        178.    Defendants provided incomplete, insufficient, and misleading information to

 physicians in order to increase the number of physicians using the Mesh Products for the purpose

 of increasing their sales. By so doing, Defendants caused the dissemination of inadequate and

 misleading information to patients, including Plaintiff.

        179.    The Mesh Products were utilized and implanted in a manner foreseeable to

 Defendants.

        180.    The Mesh Products were implanted into Plaintiff were in the same or substantially

 similar condition as when they left the possession of the Defendants, and in the condition directed

 by the Defendants.

        181.    Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

        182.    Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the defective hernia patch that was implanted.

               ESTOPPEL AND TOLLING OF STATUTE OF LIMITATIONS

        183.    Defendants are estopped from relying on any statutes of limitations or repose by

 virtue of their acts of fraudulent concealment, which include intentional concealment from Plaintiff

 and/or the general public that the Mesh Products are defective, while continually marketing the

 products with the effects described in this Complaint.

        184.    Given Defendants’ affirmative actions of concealment by failing to disclose this

 known but non-public information about the defects—information over which Defendants had

 exclusive control—and because Plaintiff could not reasonably have known the Mesh Products was




                                                  37
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 38 of 62 PageID #: 38




 defective, Defendants are estopped from relying on any statutes of limitations that might otherwise

 be applicable to the claims asserted in this Complaint.

         185.    Despite diligent investigation by Plaintiff into the cause of Plaintiff’s injuries,

 including consultations with her medical providers, the nature of the injuries and damages, and

 their relationship to the Mesh Products were not discovered, and through reasonable care and

 diligence could not have been discovered until a date within the applicable statute of limitations

 for filing Plaintiff’ claims. Therefore, under appropriate application of the discovery rule, Plaintiff’

 suit was filed well within the applicable statutory limitations period.

         186.    Furthermore, in the existence of due diligence, Plaintiff could not have reasonably

 discovered the Defendants’ wrongful conduct, including, but not limited to, the defective design

 and/or manufacturing of the products until a date within the statute of limitations. Therefore, under

 appropriate application of the discovery rule, Plaintiff’s suit was filed well within the statutory

 limitations period.

                                       CAUSES OF ACTION

                COUNT I: STRICT LIABILITY – MANUFACTURING DEFECT

         187.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

         188.    Defendants expected and intended the Mesh Products to reach users such as

 Plaintiff in the condition in which the products were sold.

         189.    The implantation of the Mesh Products in Plaintiff’s body was medically reasonable

 and was a type of use that Defendants intended and foresaw when they designed, manufactured

 and sold the products.




                                                   38
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 39 of 62 PageID #: 39




         190.    When the Mesh Products was implanted in Plaintiff’s body it was defectively

 manufactured.

         191.    Defendants’ poor quality control and general non-compliance resulted in the non-

 conformance of the Mesh Products implanted in Plaintiff. The implanted product did not conform

 to Defendants’ intended manufacturing and design specifications.

         192.    Upon information and belief, Defendants utilized substandard and adulterated

 polypropylene and raw materials used to make the Mesh Products, which deviated from

 Defendants’ material and supply specifications.

         193.    As a direct and proximate result of the defective manufacture of the Mesh Products,

 Plaintiff suffered injuries and damages as summarized in this Complaint.

         194.    Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

         195.    Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the Mesh Products that were implanted.

                         COUNT II: STRICT LIABILITY – DESIGN DEFECT

         196.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

         197.    The Mesh Products were defectively designed and/or manufactured and were not

 reasonably safe for their intended use in hernia repair; and the risks of the design outweighed any

 potential benefits associated with them. As a result of the defective design and/or manufacture of

 the Mesh Products, there was an unreasonable risk of severe adverse reactions to the meshes or

 their components including: chronic infections; chronic pain; recurrence of hernia; foreign body




                                                   39
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 40 of 62 PageID #: 40




 response; rejection; infection; scarification; improper wound healing; excessive and chronic

 inflammation; allergic reaction; adhesions to internal organs; erosion; abscess; fistula formation;

 granulomatous response; seroma formation; nerve damage; tumor formation, cancer, tissue

 damage and/or death; and other complications

        198.    When affixed to the body’s tissue, the impermeable Mesh Products prevent fluid

 escape, which leads to seroma formation, and which in turn can cause infection or abscess

 formation and other complications.

        199.    The Mesh Products are defective in its design in part due to a material mismatch.

 This material mismatch results in the Mesh Products curling after implantation.

        200.    The multi-layer design of the Mesh Products results in ineffective sterilization more

 often than single layer mesh.

        201.    The Mesh Products are cytotoxic, immunogenic, and not biocompatible, which

 causes or contributes to complications such as delayed wound healing, inflammation, foreign body

 response, rejection, infection, and other complications.

        202.    These manufacturing and design defects associated with the product were directly

 and proximately related to the injuries Plaintiff suffered.

        203.    Neither Plaintiff nor Plaintiff’s implanting physician were adequately warned or

 informed by Defendants of the defective and dangerous nature of the products. Moreover, neither

 Plaintiff nor Plaintiff’s implanting physician were adequately warned or informed by Defendants

 of the risks associated with the Mesh Products.

        204.    The products implanted in Plaintiff failed to reasonably perform as intended. They

 caused serious injury and had to be removed via invasive surgery and necessitated additional

 invasive surgeries to repair the hernia that the products were initially implanted to treat.




                                                   40
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 41 of 62 PageID #: 41




         205.   When the Mesh Products were implanted in Plaintiff’s body, they were defectively

 designed. As described above, there was an unreasonable risk that the products would not perform

 safely and effectively for the purposes for which they were intended. Defendants failed to design

 against such dangers and failed to provide adequate warnings and instructions concerning the

 products’ risks.

         206.   Defendants expected and intended the products to reach users such as Plaintiff in

 the condition in which the products were sold.

         207.   The implantation of the Mesh Products in Plaintiff’s body was medically reasonable

 and was a type of use that Defendants intended and foresaw when they designed, manufactured

 and sold the products.

         208.   The risks of the products significantly outweigh any benefits that Defendants

 contend could be associated with it. Mesh Products incite an intense inflammatory response,

 leading to encapsulation, deformation, scarification and contraction, migration, erosion and

 rejection.

         209.   The polypropylene mesh was in itself dangerous and defective, particularly when

 used in the manner intended by Defendants. The polypropylene material used in the Mesh Products

 was substandard, adulterated and non-medical grade, and was unreasonably subject to oxidative

 degradation within the body, further exacerbating the adverse reactions caused by the product. The

 Mesh Products polypropylene mesh is unreasonably susceptible to adhesion, perforation or

 erosion, fistula formation and bowel strangulation or hernia incarceration, and other injuries.

         210.   The appropriate treatment for complications associated with the Mesh Products

 involves additional invasive surgery in an attempt to remove the mesh from the body, thus

 eliminating any purported benefit that the products were intended to provide to the patient.




                                                  41
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 42 of 62 PageID #: 42




         211.    When the Mesh Products were implanted in Plaintiff, there were safer feasible

 alternative designs for hernia mesh products available.

         212.    The Mesh Products provides no benefit to consumers over other mesh types and

 increased the risks to patients implanted with these devices.

         213.    The Mesh Products implanted in Plaintiff failed to reasonably perform as intended

 and had to be surgically removed. Thus, further invasive surgery was necessary to repair the very

 problem that the products were intended to repair, providing only harm and no benefit to her.

         214.    As a direct and proximate result of the defective and unreasonably dangerous

 condition of the Mesh Products, Plaintiff suffered injuries and damages.

         215.    Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

         216.    Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the defective Mesh Products that were implanted.

                       COUNT III: STRICT LIABILITY – FAILURE TO WARN

         217.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

         218.    When the Mesh Products were implanted in Plaintiff’s body, the warnings and

 instructions provided by Defendants for the products were inadequate and defective. There was an

 unreasonable risk that the product would not perform safely and effectively for the purposes for

 which they were intended. Defendants failed to design and/or manufacture against such dangers

 and failed to provide adequate warnings and instructions concerning these risks.

         219.    Defendants expected and intended the products to reach users such as Plaintiff in




                                                   42
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 43 of 62 PageID #: 43




 the condition in which they were sold.

        220.    Plaintiff and/or Plaintiff’s physicians were unaware of the defects and dangers of

 the Mesh Products, and were unaware of the frequency, severity and duration of the risks

 associated with the products.

        221.    Defendants’ Instructions for Use provided with the products expressly understate

 and misstate the risks known to be associated specifically with it. Defendants provided no warning

 to physicians about the risks or increased risks specifically associated with the unique design of

 the Mesh Products.

        222.    Defendants’ Instructions for Use failed to adequately warn Plaintiff’s physicians of

 numerous risks, which Defendants knew or should have known were associated with the Mesh

 Products, including the following: immunologic response, infection, pain, dehiscence,

 encapsulation, rejection, migration, scarification, contraction, erosion through adjacent tissue and

 viscera, adhesions, bowel obstruction, and tumor or cancer formation.

        223.    Defendants’ Instructions for Use also failed to instruct physicians how much larger

 than the hernia defect the products needed to be for an effective repair.

        224.    As well, the Instructions for Use failed to disclose the extent the Mesh Products

 would shrink, or that they would even shrink at all.

        225.    Defendants failed to adequately warn Plaintiff and/or Plaintiff’s physicians about

 the need for invasive surgical intervention in the event of complications or inform them of the

 treatment for such complications when they occurred.

        226.    Defendants failed to adequately warn Plaintiff and/or Plaintiff’s physicians that the

 surgical removal of the Mesh Products, in the event of complications, would leave the hernia

 unrepaired and the resulting hernia would be much larger than the original. Thus, more




                                                  43
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 44 of 62 PageID #: 44




 complicated medical treatment would be needed to attempt to repair the same hernia that the failed

 products were intended to treat.

         227.   Defendants failed to adequately warn Plaintiff and/or Plaintiff’s physicians that in

 the event of complications, the products are more difficult to fully remove than other feasible

 hernia meshes that have been available at all material times.

         228.   Defendants failed to warn Plaintiff and/or Plaintiff’s physicians that as a result of

 being implanted with the Mesh Products, he would be at a higher risk of infection for the remainder

 of her life.

         229.   With respect to the complications listed in Defendants’ warnings, they provided no

 information or warning regarding the frequency, severity and duration of those complications,

 even though the complications associated with the Mesh Products were more frequent, more severe

 and longer lasting than those with safer feasible alternative hernia repair treatments.

         230.   If Plaintiff Plaintiff and/or Plaintiff’s physicians had been properly warned of the

 defects and dangers of the Mesh Products, and of the frequency, severity and duration of the risks

 associated with the products, he would not have consented to allow the products to be implanted,

 and her physicians would not have implanted them.

         231.   As a direct and proximate result of the inadequate and defective warnings and

 instructions, Plaintiff suffered injuries and damages as summarized in this Complaint.

         232.   Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

         233.   Plaintiff has also incurred substantial medical bills and have suffered loss of other

 monies due to the defective Mesh Products that were implanted.




                                                  44
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 45 of 62 PageID #: 45




                                       COUNT IV: NEGLIGENCE

         234.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

         235.    Defendants had a duty to use reasonable care in designing, testing, inspecting,

 manufacturing, packaging, labeling, marketing, distributing, and preparing written instructions and

 warnings for the Mesh Products, but failed to do so.

         236.    The negligence of the Defendants, their agents, servants, and/or employees,

 included but was not limited to the following acts and/or omissions:

                 (a)     Manufacturing, producing, promoting, creating, and/or designing the Mesh

         Products without thoroughly testing them;

                 (b)     Manufacturing, producing, promoting, creating, and/or designing the Mesh

         Products without adequately testing them;

                 (c)     Not conducting sufficient testing programs to determine whether or not the

         Mesh Products were safe for use and/or implantation; in that Defendants herein knew or

         should have known that the Mesh Products were unsafe and unfit for use and/or

         implantation by reason of the dangers to its users;

                 (d)     Selling the Mesh Products without making proper and sufficient tests to

         determine the dangers to its users;

                 (e)     Negligently failing to adequately and correctly warn the Plaintiff, the

         public, and/or the medical and healthcare profession, and the FDA of the dangers of the

         Mesh Products;

                 (f)     Negligently advertising and recommending the use of the Mesh Products




                                                  45
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 46 of 62 PageID #: 46




        without sufficient knowledge as to their dangerous and harmful properties;

                (g)     Negligently representing that the Mesh Products were safe for use for their

        intended purpose, when, in fact, they were unsafe and harmful;

                (h)     Negligently representing that the Mesh Products had equivalent safety and

        efficacy as other types of mesh products used in similar hernia repairs;

                (i)     Negligently designing the Mesh Products in a manner which were

        dangerous to their users;

                (j)     Negligently manufacturing the Mesh Products in a manner which were

        dangerous to their users;

                (k)     Negligently assembling the Mesh Products in a manner which were

        dangerous to their users;

                (l)     Concealing information from Plaintiff and/or implanting surgeons in

        knowing that the Mesh Products were unsafe and dangerous;

                (m)     Improperly concealing and/or misrepresenting information from Plaintiff

        and/or healthcare professionals, concerning the severity of risks and dangers of the Mesh

        Products compared to other hernia mesh devices used in similar hernia repairs.

        237.    Defendants knew, or in the exercise of reasonable care should have known, that the

 products were defectively and unreasonably designed and/or manufactured and were unreasonably

 dangerous and likely to injure patients in whom they were implanted. Defendants knew or should

 have known that Plaintiff and/or Plaintiff’s physicians were unaware of the dangers and defects

 inherent in the products.

        238.    Defendants knew or should have known that the MSDS for the polypropylene used

 to manufacture the Mesh Products prohibited permanently implanting the polypropylene into the




                                                 46
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 47 of 62 PageID #: 47




 human body.

        239.    Defendants utilized non-medical grade polypropylene.

        240.    Defendants knew or should have known that the polypropylene component is not

 inert and would degrade, flake, chip, and disperse throughout the body once implanted.

        241.    Defendants knew or should have known that polypropylene incites a severe

 inflammatory response once implanted and continues to incite a severe inflammatory response

 indefinitely or until removed.

        242.    Defendants knew or should have known that every piece of polypropylene that

 flakes off and migrates throughout the body also incites its own chronic inflammatory response

 wherever it embeds.

        243.    Defendants knew or should have known that all subsequent operations carry a

 greater risk of infection after the patient has been implanted with the Mesh Products.

        244.    As a direct and proximate result of Defendants’ negligence in designing, testing,

 inspecting, manufacturing, packaging, labeling, marketing, distributing, and preparing written

 instructions and warnings for the Mesh Products, Plaintiff suffered injuries and damages as

 summarized in this Complaint.

        245.    Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

        246.    Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the defective Mesh Products that were implanted.

                          COUNT V: BREACH OF IMPLIED WARRANTY

        247.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect




                                                  47
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 48 of 62 PageID #: 48




 as if more fully set forth herein.

         248.    At all material times, Defendants manufactured, distributed, advertised, promoted,

 and sold their Mesh Products.

         249.    At all material times, Defendants intended for their products to be implanted for the

 purposes and in the manner that Plaintiff and/or Plaintiff’s implanting physician in fact used them;

 and Defendants impliedly warranted that the products and their component parts were of

 merchantable quality, safe and fit for such use, and adequately tested.

         250.    Defendants were aware that consumers, including Plaintiff and/or Plaintiff’s

 physician, would implant their products as directed by the Instructions for Use. Therefore, Plaintiff

 was a foreseeable user of Defendants’ Mesh Products.

         251.    Defendants’ Mesh Products were expected to reach, and did in fact reach

 consumers, including Plaintiff and/or Plaintiff’s physician, without substantial change in the

 condition in which they were manufactured and sold by Defendants.

         252.    Defendants breached various implied warranties with respect to the Mesh Products,

 including the following:

                 (a)     Defendants represented to Plaintiff and/or Plaintiff’s physician and

         healthcare providers through labeling, advertising, marketing materials, detail

         persons, seminar presentations, publications, notice letters, and regulatory

         submissions that their products were safe. But at the same time, they fraudulently

         withheld and concealed information about the substantial risks of serious injury

         associated with using the products;

                 (b)     Defendants represented to Plaintiff and/or Plaintiff’s physician and

         healthcare providers that their products were safe and/or safer than other




                                                  48
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 49 of 62 PageID #: 49




        alternative procedures and devices. But at the same time, they fraudulently

        concealed information demonstrating that the products were not safer than

        alternatives available on the market; and

                (c)     Defendants represented to Plaintiff and/or Plaintiff’s physician and

        healthcare providers that their products were more efficacious than alternative

        procedures and/or devices. But at the same time, they fraudulently concealed

        information regarding the true efficacy of the Mesh Products.

        253.    In reliance upon Defendants’ implied warranties, Plaintiff individually, and/or by

 and through her physician, used the Mesh Products as prescribed, and in the foreseeable manner

 normally intended, recommended, promoted, and marketed by Defendants.

        254.    Defendants breached their implied warranties to Plaintiff in that their products were

 not of merchantable quality, nor were they safe and fit for their intended use or adequately tested.

        255.    As a direct and proximate result of Defendants’ breaches of the aforementioned

 implied warranties, Plaintiff was caused to suffer severe personal injuries, pain and suffering,

 severe emotional distress, financial or economic loss, including obligations for medical services

 and expenses, impairment of personal relationships, and other damages.

        256.    Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

        257.    Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the defective Mesh Products that were implanted.

                      COUNT VI: BREACH OF EXPRESS WARRANTY

        258.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect




                                                  49
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 50 of 62 PageID #: 50




 as if more fully set forth herein.

         259.    At all relevant and material times, Defendants manufactured, marketed, sold,

 distributed and otherwise placed in to the stream of commerce the Mesh Products.

         260.    In advertising, marketing and otherwise promoting Mesh Products to physicians,

 hospitals and other healthcare providers, Defendants expressly warranted that their Mesh Products

 were safe for use and reasonably fit for their intended purposes. In advertising, marketing and

 otherwise promoting Mesh Products, Defendants’ intended that physicians, hospitals and other

 healthcare providers rely upon their representations regarding safety and fitness in an effort to

 induce them to implant Mesh Products in their patients.

         261.    With respect to the Plaintiff, Defendants intended that Mesh Products be implanted

 by her treating surgeon in a reasonable and foreseeable manner in which they were implanted and

 in accordance with the instructions for use and product specifications provided by Defendants. The

 Plaintiff was in privity with Defendants.

         262.    Defendants expressly warranted to physicians, hospitals, other healthcare providers

 and the general public including Plaintiff that Mesh Products were safe and fit for use by

 consumers, that they were of merchantable quality, that its risks, side effects and potential

 complications were minimal and comparable to other hernia mesh products, that they was

 adequately researched and tested, and that they were fit for their intended use. Plaintiff and her

 physicians and healthcare providers reasonably relied upon Defendants’ express representations

 and warranties, and consequently, Plaintiff was implanted with Defendants’ Mesh Products.

         263.    The Mesh Products were manufactured from polypropylene, ePTFE, and PDO. The

 ePTFE was represented by the Defendants to decrease complications, but it did not. Instead, the

 ePTFE harbors and protects bacteria, resulting in a severe, chronic infection, which can take years




                                                 50
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 51 of 62 PageID #: 51




 to manifest.

        264.    Defendant breached these express warranties because the Mesh Products implanted

 in Plaintiff was unreasonably dangerous, defective, and not as Defendants had represented.

        265.     Defendants breached express representations and warranties made to the Plaintiff,

 as well as Plaintiff’s physicians and healthcare providers, with respect to the Mesh Products,

 including, but not limited to, the following particulars:

                A.      Defendants represented to Plaintiff and her physicians and

        healthcare provides through labeling, advertising, marketing materials, detail

        persons, seminar presentations, publications, notice letters, and regulatory

        submissions among other ways that the Defendants’ Mesh Products were safe,

        meanwhile Defendants fraudulently withheld and concealed information about the

        substantial risks of serious injury associated with using the Mesh Products.

                B.      Defendants represented to Plaintiff and her physicians and

        healthcare providers that the Defendants’ Mesh Products were as safe and/or safer

        than other alternative procedures and devices on the market, meanwhile Defendants

        fraudulently concealed information that demonstrated that the Mesh Products were

        not safer than alternative therapies and products available on the market; and

                C.      Defendants represented to Plaintiff and her physicians and

        healthcare providers that the Defendants’ Mesh Products were more efficacious

        than other alternative procedures, therapies and/or devices, meanwhile Defendants

        fraudulently concealed information, regarding the true efficacy of the Mesh

        Products.

        266.    Defendants’ breach of their express warranties resulted in the implantation of




                                                  51
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 52 of 62 PageID #: 52




 unreasonably dangerous and defective products into the Plaintiff, placing her health and safety in

 jeopardy

         267.    At the time of making such express warranties, Defendants knew or should have

 known that Defendants’ Mesh Products do not conform to the express warranties and Defendants’

 acts were motivated by financial gain while the adverse consequences of Defendants’ conduct was

 outrageous, fraudulent, oppressive, done with malice or gross negligence and evidenced reckless

 indifference to Plaintiff’s rights, health and safety so as to warrant the imposition of punitive

 damages.

         268.    As a direct and proximate result of Defendants’ breaches of the aforementioned

 express warranties, Plaintiff suffered injuries and damages as summarized in this Complaint.

 Plaintiff has suffered and will continue to suffer physical pain and suffering, as well as mental

 anguish and emotional distress. Plaintiff has also incurred substantial medical bills and has

 suffered loss of other monies due to the defective Mesh Products that were implanted.

                                      COUNT VII: GROSS NEGLIGENCE

         269.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

         270.    Defendants’ wrongs were aggravated by the kind of malice, fraud, and grossly

 negligent disregard for the rights of others, the public, and Plaintiff, for which the law would allow,

 and for which Plaintiff will seek at the appropriate time, the imposition of exemplary damages.

 That is because Defendants’ conduct, including the failure to comply with applicable federal

 standards was specifically intended to cause substantial injury to Plaintiff. Their conduct, when

 viewed objectively from Defendants’ standpoint at the time of the conduct, involved an extreme




                                                   52
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 53 of 62 PageID #: 53




 degree of risk, considering the probability and magnitude of the potential harm to others; and

 Defendants were actually, subjectively aware of the risk involved but nevertheless proceeded with

 conscious indifference to the rights, safety, or welfare of others; or included Defendants’ false

 material representations, with their knowledge that it was false or with reckless disregard as to its

 truth and as a positive assertion, with the intent that Plaintiff would act upon their representation.

         271.     Plaintiff relied on the representation and suffered injury as a proximate result of

 this reliance.

         272.     Plaintiff therefore will seek to assert claims for exemplary damages at the

 appropriate time, in an amount within the jurisdictional limits of the Court.

         273.     Plaintiff also alleges that Defendants’ acts and omissions, whether taken singularly

 or in combination with others, constitute gross negligence, proximately causing their injuries. In

 that regard, Plaintiff will seek exemplary damages in an amount to punish Defendants for their

 conduct, and to deter other manufacturers from engaging in such misconduct in the future.

         274.     Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

         275.     Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the defective Mesh Products that were implanted.

                COUNT VIII: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

         276.     Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

         277.     Defendants carelessly and negligently manufactured, designed, developed, tested,

 labeled, marketed and sold the Mesh Products to Plaintiff.




                                                    53
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 54 of 62 PageID #: 54




        278.    Defendants carelessly and negligently concealed the harmful effects of the products

 from Plaintiff and/or Plaintiff’s physician on multiple occasions and continue to do so to this day.

        279.    Defendants carelessly and negligently misrepresented the quality, safety and

 efficacy of the Mesh Products to Plaintiff and/or Plaintiff’s physician on multiple occasions and

 continue to do so to this day.

        280.    Plaintiff were directly impacted by Defendants’ carelessness and negligence, in that

 he has sustained, and will continue to sustain, emotional distress, severe physical injuries,

 economic losses, and other damages as a direct result of the decision to purchase the Mesh

 Products.

        281.    Defendants continued to carelessly and negligently misrepresent the quality, safety,

 efficacy, dangers and contraindications of the Mesh Products to Plaintiff and/or Plaintiff’s

 physician, after he sustained emotional distress, severe physical injuries, and economic loss.

        282.    Defendants continued to carelessly and negligently misrepresent the quality, safety,

 efficacy, dangers and contraindications of the products to Plaintiff and/or Plaintiff’s physician,

 knowing that doing so would cause her to suffer additional and continued emotional distress,

 severe physical injuries, and economic loss.

        283.    As a proximate result of Defendants’ conduct, Plaintiff have been injured, sustained

 severe and permanent pain, suffering, anxiety, depression, disability, impairment, loss of

 enjoyment of life, loss of care, comfort, and economic damages.

        284.    Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

        285.    Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the defective Mesh Products that were implanted.




                                                  54
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 55 of 62 PageID #: 55




                             COUNT IX: FRAUDULENT CONCEALMENT

         286.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

         287.    At all material times Defendants knew or should have known that the Mesh

 Products caused large numbers of complications. Moreover, they knew or should have known that

 the surgical technique and training of implanting physicians was not the cause of the adverse events

 associated with these devices; the safety and efficacy of the Mesh Products had not been proven

 with respect to, among other things, the products, their components, their performance, and their

 method of insertion; and that the products were not safe and effective. Defendants continued to

 represent that it was safe and effective.

         288.    Although Defendants knew or should have known about the lack of safety and

 efficacy of the Mesh Products, they failed to disclose this information to Plaintiff, and/or the

 treating physicians, and/or the public at large.

         289.    At all material times, Defendants had the duty and obligation to disclose to Plaintiff

 and/or Plaintiff’s physicians the true facts concerning the Mesh Products, i.e., their dangerous and

 defective nature, their lack of efficacy for their purported use and lack of safety in normal use, and

 their likelihood to cause serious consequences to users, including permanent and debilitating

 injuries. Defendants concealed these material facts before Plaintiff was implanted with the Mesh

 Products.

         290.    Defendants were under a duty to Plaintiff to disclose and warn them of the defective

 nature of the products because:

                 (a)     Defendants were in a superior position to know the products’ true




                                                    55
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 56 of 62 PageID #: 56




          quality, safety, and efficacy;

                 (b)     Defendants knowingly made false claims about the products’ safety

          and quality in documents and marketing materials; and

                 (c)     Defendants fraudulently and affirmatively concealed the defective

          nature of the products from Plaintiff.

          291.   The facts Defendants concealed and/or did not disclose to Plaintiff were material

 facts that a reasonable person would have considered important in deciding whether to purchase

 and/or use the Mesh Products.

          292.   At all material times, Defendants willfully, intentionally, and maliciously

 concealed facts from Plaintiff and/or Plaintiff’s physician, with the intent to defraud.

          293.   Defendants intentionally concealed and/or failed to disclose the true defective

 nature of the Mesh Products so that Plaintiff would request and purchase the product; and her

 healthcare providers would dispense, prescribe, and recommend the product. Plaintiff justifiably

 acted or relied upon the concealed and/or non-disclosed facts to their detriment.

          294.   At all material times, neither Plaintiff and/or Plaintiff’s physician were aware of the

 facts.

          295.   Had they been so aware, they would not have reasonably relied upon the

 representations of safety and efficacy and would not have utilized the Mesh Products. Defendants’

 failure to disclose this information was a substantial factor in Plaintiff’s physician’s selection of

 the Mesh Products. The failure to disclose also resulted in the provision of incorrect and incomplete

 information to Plaintiff as a patient.

          296.   As a direct and proximate result of this conduct, Plaintiff was injured.

          297.   Plaintiff has suffered and will continue to suffer physical pain and suffering, as well




                                                   56
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 57 of 62 PageID #: 57




 as mental anguish and emotional distress.

          298.   Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the defective Mesh Products that were implanted.

                          COUNT X: NEGLIGENT MISREPRESENTATION

          299.   Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

          300.   Defendants had a duty to accurately and truthfully represent to the medical and

 healthcare community, Plaintiff and/or the public, that the Mesh Products had not been adequately

 tested and found to be a safe and effective treatment. Defendants’ representations were in fact

 false.

          301.   Defendants failed to exercise ordinary care in their representations concerning the

 Mesh Products while involved in the manufacture, sale, testing, quality assurance, quality control,

 and distribution in interstate commerce of the products, because they negligently misrepresented

 the products’ risk of unreasonable and dangerous adverse side effects.

          302.   Defendants breached their duty by representing to Plaintiff and/or Plaintiff’s

 physician, and/or the medical community that the Mesh Products have no serious side effects

 different from older generations of similar products or procedures.

          303.   As a foreseeable, direct, and proximate result of Defendants’ negligent

 misrepresentations, they knew, or had reason to know, that the Mesh Products had been

 insufficiently tested, or had not been tested at all; and that the products lacked adequate and

 accurate warnings, and created a high risk—and/or higher than acceptable or reported and

 represented risk—of adverse side effects, including pain, graft rejection, graft migration, organ




                                                  57
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 58 of 62 PageID #: 58




 damage, complex seroma, fistula, sinus tract formation, dense adhesions, delayed wound closure,

 infection, sepsis, and death.

         304.    As a direct and proximate result of Defendants’ conduct, Plaintiff has been injured

 and sustained past and future severe pain, suffering, disability, impairment, loss of enjoyment of

 life, loss of care, comfort, and economic damages.

         305.    Plaintiff has suffered and will continue to suffer physical pain and suffering, as well

 as mental anguish and emotional distress.

         306.    Plaintiff has also incurred substantial medical bills and has suffered loss of other

 monies due to the defective Mesh Products that were implanted.

                                 PUNITIVE DAMAGES ALLEGATIONS

         307.    Plaintiff repeats, reiterates, and realleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 as if more fully set forth herein.

         308.    Defendants failed to adequately test and study the Mesh Products to determine and

 ensure that the products were safe and effective prior to releasing them for sale for permanent

 human implantation; and Defendants continued to manufacture and sell the products after

 obtaining knowledge and information that they was defective and unreasonably unsafe.

         309.    Defendants developed, designed and sold the products, and continue to do so,

 because they had a significantly higher profit margin than safer hernia repair products. Defendants

 were aware of the probable consequences of implantation of the dangerous and defective Mesh

 Products, including the risk of failure and serious injury, such as that suffered by Plaintiff.

         310.    At all material times, Defendants knew or should have known that the Mesh

 Products were inherently more dangerous with respect to the risk of foreign body response, allergic




                                                   58
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 59 of 62 PageID #: 59




 reaction, rejection, infection, failure, erosion, pain and suffering, organ perforation, dense

 adhesions, tumor or cancer formation, loss of life’s enjoyment, remedial surgeries and treatments

 to attempt to cure the conditions related to use of the product, as well as the other severe and

 personal injuries that are permanent and lasting.

         311.    Defendants’    misrepresentations    include   knowingly    withholding    material

 information from the medical community and/or the public, including Plaintiff, concerning the

 safety and efficacy of the Mesh Products, depriving Plaintiff and/or Plaintiff’s implanting

 physicians of vitally necessary information with which to make a fully informed decision about

 whether to use the products.

         312.    At all material times, Defendants knew and recklessly and/or intentionally

 disregarded the fact that the Mesh Products can cause debilitating and potentially life-threatening

 side effects with greater frequency than safer alternative methods, products, procedures, and/or

 treatment.

         313.    At all material times, Defendants knew and recklessly and/or intentionally

 disregarded the fact that the Mesh Products can cause debilitating and potentially life-threatening

 side effects with greater frequency than safer alternative products and/or methods of treatment,

 and recklessly failed to advise the medical community and/or the general public, including

 Plaintiff, of those facts.

         314.    At all material times, Defendants intentionally misstated and misrepresented data;

 and continue to misrepresent data so as to minimize the perceived risk of injuries and the rate of

 complications caused by the Mesh Products.

         315.    Notwithstanding the foregoing and the growing body of knowledge and

 information regarding the true defective nature of the Mesh Products, and its increased risk of side




                                                 59
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 60 of 62 PageID #: 60




 effects and serious complications, Defendants continue to aggressively market the products to the

 medical community and/or to consumers without disclosing the true risk of such complications.

         316.    When Plaintiff was implanted with the Mesh Products, and since then, Defendants

 have known the products were defective and unreasonably dangerous. But they continued to

 manufacture, produce, assemble, market, distribute, and sell the products so as to maximize sales

 and profits at the expense of the health and safety of the public in a conscious, reckless and/or

 intentional disregard of the likely and foreseeable harm caused by the Mesh Products to members

 of the public, including Plaintiff.

         317.    At all material times, Defendants have concealed and/or failed to disclose to the

 public the serious risks and the potential complications associated with the Mesh Products, in order

 to ensure continued and increased sales and profits, to the detriment of the public, including

 Plaintiff.

         318.    Defendants’ conduct, acts and omissions are of such character and nature so as to

 entitle Plaintiff to an award of punitive damages in accordance with applicable law. Defendants’

 conduct shows willful misconduct, malice, fraud, wantonness, oppression, or that entire want of

 care raising the presumption of conscious indifference to consequences, thereby justifying an

 award of punitive damages.

         WHEREFORE, Plaintiff demands judgment against Defendants, individually, jointly, and

 severally, and in the alternative requests compensatory damages, punitive damages or enhanced

 compensatory damages, together with interest, costs of suit, attorneys’ fees, and such further relief

 as the Court deems equitable and just.

                                       PRAYER FOR RELIEF

         Plaintiff demands judgment against Defendants, individually, jointly and severally, and




                                                  60
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 61 of 62 PageID #: 61




 pray for the following relief in accordance with applicable law and equity:

         i.     Compensatory damages for past, present, and future damages, including but not
                limited to, pain and suffering for severe and permanent personal injuries sustained
                by Plaintiff, permanent impairment, mental pain and suffering, loss of enjoyment of
                life, health and medical care costs, economic damages, together with interest and
                costs as provided by law;

         ii.    Restitution and disgorgement of profits;

         iii.   Punitive or enhanced compensatory damages;

         iv.    Reasonable attorneys’ fees as provided by law;

         v.     Costs of these proceedings, including past and future costs of the suit;

         vi.    All ascertainable economic damages;

         vii. Prejudgment interest on all damages as allowed by law; and

         viii. Such other and further relief as this Court deems just and proper.


                                 DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury to the full extent permitted by law.




                                                   61
Case 1:21-cv-00340-MSM-PAS Document 1 Filed 08/19/21 Page 62 of 62 PageID #: 62




 Date: August 10, 2021


                                           Respectfully submitted,

                                           ODU LAW FIRM, LLC

                                           /s/ Olayiwola Oduyingbo
                                           Olayiwola Oduyingbo (RI #9427)
                                           200 Midway Road, Suite 200
                                           P.O. Box 20672
                                           Cranston, RI 02920
                                           Tel: (833) 638-4968
                                           odu@odulawfirm.com

                                           KRAUSE & KINSMAN, LLC

                                           /s/ Robert L. Kinsman
                                           Robert L. Kinsman (MO #67427)
                                           Pro Hac Vice Forthcoming
                                           4717 Grand Ave., Suite 250
                                           Kansas City, MO 64112
                                           (816) 760-2700
                                           (816) 760-2800 (fax)
                                           robert@krauseandkinsman.com
                                           adam@krauseandkinsman.com
                                           www.krauseandkinsman.com

                                           ATTORNEYS FOR PLAINTIFF




                                      62
